Citation Nr: 9920363	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-28 579	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine condition.  

2.  Entitlement to service connection for a low back 
condition, claimed as secondary to service-connected 
residuals of a left tibia and fibula fracture.  

3.  Entitlement to service connection for a left knee 
condition, claimed as secondary to service-connected 
residuals of a left tibia and fibula fracture.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1996 rating decision by the RO.  



REMAND

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In statements and testimony, the veteran asserts that he 
currently suffers from disability of the low back and right 
knee due to an altered gait caused by the service-connected 
residuals of a left tibia and fibula fracture.  He also 
testified that he has calcium deposits in the area of the 
cervical spine caused by his inservice motorcycle accident.  
He also testified that his private chiropractor also rendered 
such opinions.  These assertions are not probative as a 
layperson is not competent to proffer an opinion regarding 
the etiology of a condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, the veteran should be 
provided an opportunity to obtain any medical evidence to 
support his contentions that he suffers from current 
disability of the cervical spine, low back and left knee due 
to disease or injury in service or caused or aggravated by a 
service-connected disability.  See 38 U.S.C.A. § 5103(a); 
Robinette, supra.  Moreover, the RO should obtain any 
additional ongoing treatment records pertinent to this claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board notes that the RO denied service connection for a 
cervical spine condition, claimed as secondary to the 
service-connected residuals of a left tibia and fibula 
fracture.  However, the veteran testified that the inservice 
motorcycle accident caused calcium deposits to form in the 
area of the cervical spine.  On remand, the RO should 
adjudicate the issue of entitlement to service connection for 
a cervical spine condition, and that issue has been set forth 
on the cover page of this decision.  

1.  The RO should take appropriate steps 
to contact the veteran to have him submit 
copies of records referable any treatment 
received, or opinion regarding the 
etiology or current severity of, for 
cervical spine, low back and right knee 
conditions since service.  In particular, 
the veteran should be instructed to 
submit all medical evidence which tends 
to support his assertions that he has 
current cervical spine, low back and left 
knee disability due to an injury or 
injury suffered in service or caused or 
aggravated by a service-connected 
disability.  

2.  Following completion of the requested 
development, the RO should undertake to 
review the veteran's claims.  All 
indicated development should be taken in 
this regard.  In particular the RO should 
adjudicate the issue of entitlement to 
service connection for a cervical spine 
condition.  If any decision remains 
adverse to the veteran, a supplemental 
statement of the case should be issued to 
the veteran and his representative.  They 
should be given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



